Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 08/14/2019, assigned serial 16/540,676 and titled “Systems and Methods for Roadway Obstruction Detection.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 11/11/2021 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn.  After carefully reconsidering the application history and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  
The prior art closest to the subject matter of the claimed invention is the U.S. patent application publication No. US 2019/0094884 A1 (Aitken reference) which generally discloses systems and methods for controlling autonomous vehicles in which the onboard computing devices of the autonomous vehicles obtain data indicative of an identifier associated with a user device of a user.  The computing, which includes the computing devices, determines location data associated with the user device based on the mentioned identifier, and the vehicle route based on the location associated with the user device.  The computing system of the autonomous vehicle further controls the vehicle to travel along the vehicle route.


It is found that neither Aitken alone or in combination with any other references discloses or suggests such a claimed invention.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667